Citation Nr: 1034234	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of May 2007 and September 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  

The Veteran appeared at a hearing before the undersigned in July 
2010.  A transcript of this hearing is contained in the claims 
folder.  

The issue of entitlement to an increased rating for degenerative 
disc disease of the cervical spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a statement, received in July 2010, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative wrote that he wished to withdraw his appeal with 
regard to the issue of entitlement to a TDIU, and the Veteran 
himself withdrew the claim at the July 2010 hearing.

2.  The Veteran has a current right shoulder disability related 
to an injury in active military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to 
a TDIU by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  A right shoulder disability was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection for a 
right shoulder disability.



Withdrawal of Claim for Entitlement to a TDIU

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204 (2009). Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing. 38 C.F.R. § 20.204(b) (2009).
During his July 2010 Travel Board hearing, the Veteran indicated 
that he wished to withdraw his appeal with regard to the issue of 
entitlement to a TDIU.  The Veteran reiterated this request in a 
written statement received by VA in July 2010, on the date of his 
Board hearing.  Specifically, he stated that he wished to 
withdraw his pending appeal for entitlement to an increased 
rating based on individual unemployability.  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), 
TDIU is an element of all appeals for an increased rating.  
However, while a claimant is presumed to be seeking the maximum 
benefit available, he can choose to limit his claim to a lesser 
benefit.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (where a 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in time, 
neither the RO nor the Board has authority to adjudicate those 
specific claims).

The Board finds that the Veteran's statement during his July 2010 
Board hearing and the July 2010 written statement of his 
representative qualify as valid withdrawals of the issue under 38 
C.F.R. § 20.204.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice as it relates to this issue.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Service Connection Claim

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Where a Veteran served for at least 90 days during a period of 
war and manifests arthritis to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112(a), 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his currently demonstrated right 
shoulder disability is the result of an injury to the right 
shoulder sustained during an in-service training exercise in 
October 1989.

Service treatment records show complaints of right shoulder pain.  
The Veteran was seen in February 1991 at the National Naval 
Medical Center in Bethesda for a follow-up for back spasms.  
Evaluation of the back included X-rays of the shoulder and neck 
which were negative.  On physical examination, the right shoulder 
demonstrated full range of motion and normal motor and sensory 
examinations with deep tendon reflexes normal.  An MRI conducted 
in May 1991 diagnosed degenerative disease of the C5-C6 level, 
but EMG testing found no evidence of cervical radiculopathy.  The 
final diagnosis was T2 hyperthymia and dysthymia.  The Veteran's 
shoulder was examined again in July 1992.  On physical 
examination, the shoulders were unremarkable and there were no 
gross nerve deficits in the upper extremities.  Although the 
Veteran reported swollen, painful joints, broken bones, and bone 
joint or other deformity on his report of medical history at the 
time of his separation, there was no evidence of a chronic right 
shoulder disability noted on his July 1992 discharge examination 
report.

The post-service medical evidence of record includes outpatient 
treatment records from the VA Medical Center in Boston, 
Massachusetts, a July 1992 examination report from S.Y., MD, the 
reports of VA examinations conducted in October 1992, and 
December 1997, a February 2008 VA opinion and the report of a 
July 2008 VA examination.  This evidence shows that the Veteran 
reported to the VA Medical Center in October 1997 complaining of 
right shoulder pain four days after a fall to the ground.  It 
also shows that since 1992, the Veteran has reported chronic 
right shoulder and neck pain related to a training/repelling 
accident during military service in 1989.  

On VA examination in October 1992, the Veteran complained of 
right shoulder, right paraspinal cervical region, right upper 
extremity and trapezius area pains which caused him to not be 
able to work.  The examiner noted that the Veteran carried a 
diagnosis of right trapezius muscle spasm, which was a likely 
explanation for his complaints of pain, but also concluded after 
physical examination, that he was not able to make such a 
diagnosis, but that the diagnosis was difficult to substantiate.  

On VA examination in December 1997, the Veteran reported chronic 
right shoulder pain since 1989 due to the rigors of physical 
training exercises in service.  He also reported that his right 
shoulder pain increased after a fall to the ground two months 
prior (October 1997), where he fell forward and used his arms to 
successfully break the fall.  He was diagnosed with chronic right 
cervical shoulder pain without clinical evidence of motor or 
sensory nerve compression, and right shoulder pain in the 
presence of posterior ARC syndrome.  The examiner requested an 
MRI of the shoulder.  An MRI conducted in December 1997 revealed 
degenerative changes of the acromioclavicular joint of the right 
shoulder.  

Outpatient treatment records indicate that after continuing to 
experience chronic pain in the shoulder and failing conservative 
treatment, in January 2008, the Veteran underwent right shoulder 
arthroscopy, debridement of degenerative labrum and distal 
clavicle resection.

VA obtained a medical opinion in February 2008.  The examiner 
opined that the Veteran's right shoulder problem was a non-
service connected condition and not related to his service-
connected spine condition.  He stated that that his opinion was 
based on the history provided by the Veteran, the time of its 
occurrence, the Veteran's trade at the time (carpentry), and the 
fact that there was no evidence of trauma in the military and 
shoulder examinations in the military were normal.  

During VA outpatient treatment in September 2007 and May 2008, 
F.S.S., MD, noted that eighteen years earlier (in 1989), after 
either a repelling or rifle range injury during active duty, the 
Veteran experienced a cramping sensation with a feeling of 
inability to move the shoulder.  He also noted that the Veteran 
had started working as a carpenter three years ago (2004) and one 
year later, started noticing increased pain, which eventually 
became too severe for him to work.  

In a May 2008 statement, the doctor opined that the onset of the 
Veteran's right shoulder pain dated to his service-connected 
injuries eighteen years earlier.  F.S.S. did not elaborate.

During a July 2008 VA examination, the examiner noted the 
Veteran's reports of a repelling accident during training 
exercises in 1989, resulting in an injury to his shoulder and 
neck, with symptoms persisting since that time.  He also reported 
being treated in service for both injuries.  X-rays of the right 
shoulder conducted at that time were normal and the examiner 
noted that the Veteran had a diagnosis of right arthroscopic 
debridement of degenerative labrum and distal clavicle resection 
on the right.  The examiner also reported that there was no 
documentation of injury in service to the Veteran's right 
shoulder; that he did have symptoms in the right shoulder which 
were attributed to his cervical spine degenerative disk disease; 
X-rays and examination of the right shoulder in the military were 
both normal; and that there is documentation in the claims file 
of an injury to the right shoulder in 1997, after the Veteran's 
discharge from service.  Based on this evidence, the examiner 
opined that the Veteran's right shoulder condition is not caused 
by or a result of his military service.

The Veteran is competent to report symptoms of a right shoulder 
disability in service and a continuity of symptoms since.  He is 
also competent to report that he injured his right shoulder in 
service.  The Veteran has reported during VA outpatient treatment 
and private treatment, as well as during VA examination, that he 
injured his right shoulder during a training exercise in service, 
and that he has continued to have problems with the shoulder 
since the initial in-service injury.  The Veteran's parents have 
also submitted statements indicating that they had knowledge of 
the Veteran injuring his right shoulder during service and that 
he has had problems with the right shoulder since his initial 
injury in service.  See June 2007 and February 2008 statements 
from Veteran's father and mother.  

The Veteran's statements and the statements of his parents, along 
with the medical evidence of record, provide competent and 
credible evidence of an injury to his right shoulder during 
active duty and a continuity of symptoms since.  The evidence 
provides a sufficient basis for establishing service connection.  
Davidson, Jandreau, Barr.  Resolving reasonable doubt in the 
Veteran's favor, the claim is granted. 3 8 U.S.C.A. § 5107(b) 
(West 2002).

VA examiner's provided opinions against the claim, but the 
examiners did not consider the Veteran's reports of a continuity 
of symptoms documented in the record at least as early as a VA 
examination in October 1992, and prior to any intercurrent 
injury.  

While the Veteran did report an intercurrent injury at the time 
of the December 1997 VA examination, he also reported that his 
symptoms had been present since 1989, and the recent injury had 
only exacerbated the symptoms.

It also appears that the Veteran's complaints in service were not 
all attributed to the neck.  In October 1989, the Veteran 
complained of right shoulder pain and the assessment was 
"neck/shoulder strain."  Because the examiners did not consider 
this evidence, their opinions are of little probative value.  See 
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008); Dalton v. 
Nicholson, 21 Vet. App 23 (2007); Dalton v. Nicholson, 21 Vet App 
23 (2007) (holding that an examiner's opinion was inadequate 
where it was based on the absence of evidence in the service 
medical records without discussion of the Veteran's reports and 
that the Board had committed legal error in relying on the 
examination report).

The evidence is in at least equipoise.  Resolving reasonable 
doubt in the appellant's favor, the claim is granted. 38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

The claim for entitlement to a TDIU is dismissed.

Service connection for a right shoulder disability is granted.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's most recent examination for his cervical spine 
disability was in February 2007.  During his July 2010 Travel 
Board hearing, the Veteran testified that his cervical spine 
disability was worse since his last VA examination.  
Specifically, he stated that his neck cracked and that it would 
swell up when irritated.  He also said that he could not sit up 
straight without pain, and that he was not able to complete as 
many activities as he used to.

Given the amount of time that has elapsed since the last VA 
examination and the evidence of a change in the disability since 
the last VA examinations, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected 
cervical spine disability.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

All indicated studies, including X-rays and 
range of motion studies in degrees, should be 
performed.
The examiner should determine whether the 
cervical spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should, be 
expressed in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, 
pain or flare-ups.

If there is pain on motion, the examiner 
should note the point in the range of motion 
when the pain becomes apparent.

In addition, the examiner should note all 
associated neurologic impairment, including 
the nerves affected.

The examiner should also provide an opinion 
as to whether the service- connected 
disabilities together would prevent the 
Veteran from performing gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  The 
examiner should provide a rationale for this 
opinion.

2.  If the benefit sought on appeal is not 
fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


